Citation Nr: 0202247	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  99-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 18, 1999, for 
an award of nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In December 2000, the Board denied the veteran's claim of 
entitlement to an earlier effective date, prior to March 18, 
1999, for an award of nonservice-connected disability pension 
benefits.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In April 2001, the Court 
issued an Order vacating the December 2000 Board decision and 
remanding the matter to the Board for development consistent 
with the parties' Joint Motion for Remand and Stay of 
Proceedings ("Joint Motion").


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran was denied pension benefits by a rating 
decision issued in September 1993; he did not initiate a 
timely appeal as to that decision.

3.  On September 15, 1997, the RO received the veteran's 
informal claim for entitlement to nonservice-connected 
pension benefits.

4.  The evidence of record indicates that entitlement to 
pension benefits existed at the time the RO received the 
veteran's claim for such benefits. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied 
entitlement to nonservice-connected disability pension 
benefits is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).

2.  The requirements for an effective date of September 15, 
1997, but no earlier, for an award of nonservice-connected 
disability pension benefits, have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.157, 
3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be entitled to an effective date prior to March 18, 1999, for 
an award of nonservice-connected disability pension benefits.  
Specifically, the veteran and his representative contend that 
he should be assigned an effective date of September 15, 
1997, which was the date the RO received his informal claim 
for benefits.  

As noted in the Introduction to this decision, this case was 
previously denied by the Board in a December 2000 decision.  
Upon appeal to the Court, the Board's decision was vacated, 
and the case is now back before the Board for development 
consistent with the Joint Motion.  The Board has reviewed the 
Joint Motion, which indicates that the Board's earlier 
decision failed to discuss the impact of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board will include that discussion below, and 
proceed with a decision on the merits of this case.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a).  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and also assisted the veteran in obtaining 
evidence in support of his claim.  In the February 1998 
rating decision denying the veteran's claim, the RO explained 
the requirements for entitlement to VA pension, and 
summarized the evidence of record to support a denial of 
benefits.  In an April 1998 rating decision, as well as an 
accompanying cover letter, the RO again explained to the 
veteran the requirements for receiving VA pension, and what 
type of evidence was needed.  In a May 1999 rating decision, 
the RO awarded the veteran's claim for benefits.  In response 
to the veteran's disagreement with the effective date of the 
award, the RO set forth the rules governing effective dates 
in a June 1999 Statement of the Case, which also contained a 
review of the evidence and the reasons and bases for the 
determination.  The Board thus finds that adequate notice was 
given to the veteran as to how to substantiate his claim.  

The Board also finds that the duty to assist the veteran in 
the development of his claim has been met.  A review of the 
records shows that the RO consistently assisted the veteran 
in requesting any treatment record he referenced in 
connection with his claim for pension, and the file contains 
numerous private medical records.  The veteran has not 
alluded to any medical evidence not already in the file which 
would support his claim.  The veteran was provided a series 
of VA medical examinations in December 1997, and again in 
March 1999.  Further, in an August 2001 letter from the Board 
to the veteran's representative, it was pointed out that the 
veteran could submit additional evidence in support of his 
appeal.  Moreover, the veteran was offered an opportunity to 
present hearing testimony in this case, but he declined to do 
so.  Thus, the Board finds that VA's duty to assist the 
veteran in this matter has been satisfied.  As the Board 
finds that the veteran has received notice and the assistance 
contemplated by law, adjudication of this appeal, without 
remand to the RO for consideration under this law, poses no 
risk of prejudice to the veteran.  See Bernard, 4 Vet. App. 
at 394. 

In the present case, the RO first denied entitlement to 
nonservice-connected disability pension benefits by a rating 
decision issued in September 1993.  By VA letter also dated 
in September 1993, the veteran was notified of that rating 
decision, along with his appellate rights.  However, he 
failed to file a timely notice of disagreement with that 
decision and it became final.  38 U.S.C.A. § 7105 (West 
1991).  

On September 15, 1997, the RO received a VA examination 
report, entitled "Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance."  This report 
contains diagnoses of several disabilities, and concludes 
that the veteran required daily personal health care 
services, without which the veteran would require hospital, 
nursing home, or other institutional care.  The RO accepted 
this VA examination report as an informal claim to reopen the 
claim for nonservice-connected disability pension benefits.  
See 38 C.F.R. § 3.157 (2001).  That claim was properly 
treated by the RO as a reopened claim, since it was an 
application for a benefit received after the final 
disallowance of an earlier claim.  See 38 C.F.R. § 3.160(e) 
(2001).

Except as otherwise provided, the effective date of an award 
of pension based on a claim reopened after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  For reopened claims the effective date is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  An award of 
disability pension benefits may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b).  For claims 
for disability pension received after October 1, 1984, as in 
the present case, pension benefits may be awarded 
retroactively under limited circumstances, which basically 
require the veteran to establish that a physical or mental 
disability was so incapacitating that it prevented him or her 
from filing a disability pension claim.  38 C.F.R. 
§ 3.400(b)(ii)(B). 

There is no dispute that the RO received the veteran's 
reopened claim for pension benefits on September 15, 1997.  
The veteran's representative maintains that this is the date 
of the veteran's reopened claim, and claims that the 
effective date for pension should be that same date.  The RO 
treated the September 15, 1997 VA report as an informal claim 
to reopen, but awarded pension benefits effective from March 
18, 1999, based on findings in VA examinations conducted at 
that time.  Thus, the question in this appeal concerns 
whether entitlement to pension arose between September 15, 
1997 and March 18, 1999.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran meets these percentage 
requirements, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. §§ 4.16(a), 4.17.  Even if the 
veteran's disability ratings fail to meet the percentage 
standards referenced above, a permanent and total disability 
rating for pension purposes may be granted on an extra-
schedular basis if the veteran is unemployable by reason of 
his disabilities, age, occupational background and other 
related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

The medical evidence of record reveals the following.  
Records from the Social Security Administration (SSA) 
indicate that the veteran has been disabled since 1991.  A 
January 1992 private psychiatric evaluation from the Nevada 
Mental Health Services indicates that the veteran was 
diagnosed with alcohol abuse and dysthymia.  His Global 
Assessment of Functioning (GAF) score was 60.  See 38 C.F.R. 
§ 4.130; Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  A November 1992 evaluation from the 
same treatment center indicates that the veteran was 
diagnosed with alcohol dependence in remission, and recurrent 
major depression.  The GAF score was 70.  An August 1993 
psychological evaluation from the Family Counseling Center 
(received along with the SSA records) contains a diagnosis of 
recurrent major depression, and a GAF score of 65 was 
assigned.  

Records from the CCMH Medical Mall indicate that from 
February 1997 to April 1997, the veteran was seen with 
peripheral vascular disease.  Medical records from the Cox 
Medical Centers reveal that in April 1997, the veteran was 
scheduled for a resection of the distal external iliac artery 
and the common femoral artery.  In May 1997, the veteran 
underwent the surgery, and his discharge diagnosis included 
probable fibromuscular dysplasia of the distal external iliac 
and the common femoral artery.  

In July 1997, the veteran was seen by a VA social worker to 
discuss "multiple social issues."  Another VA record dated 
in July 1997 contains a diagnosis of thrombocytosis, 
controlled on medication, and social problems.

In September 1997, as noted earlier, the veteran underwent a 
VA examination for determining housebound status, or a need 
for regular aid and attendance.  The veteran was diagnosed 
with an arterial embolus to the right foot, essential 
thrombocythemia, lumbar disc disease, and a mental disorder, 
unspecified.  The examiner indicated that the veteran 
required daily personal health care services.  

In October 1997, the veteran's former employer submitted a 
completed VA Form 21-4192, "Request for Employment 
Information in Connection with Claim for Disability 
Benefits."  The employer indicated that the veteran had last 
worked in February 1997, and that during the last twelve 
months of employment the veteran averaged working only 35 
percent of the time.  The employer had given the veteran time 
off, and light duty.  The reason for termination was listed 
as a leave of absence for health reasons.  

An October 1997 report from the Nevada Mental Health Services 
indicates that the veteran was diagnosed with recurrent major 
depression, with suicidal ideation.  He was also noted to 
have alcoholism, in multiyear remission.  His GAF score was 
50.  It was recommended that the veteran receive active 
treatment, including psychotherapy.  The veteran was 
described as depressed, at times suicidal, isolated, 
illogical, lacking insight, and unable to maintain gainful 
employment.  The examiner stated that the veteran had only 
been able to work in sheltered workshop settings, but was not 
able to maintain that structure and schedule.  

In December 1997, the veteran underwent several VA 
examinations.  The arteries and veins examination noted that 
the veteran's lower extremities were within normal limits.  
He had good distal pulses and his skin color was normal.  He 
currently denied any pain in his feet and legs.  The 
diagnoses included fibromuscular dysplasia of the distal 
external iliac and common femoral artery on the right; distal 
external iliac and common femoral artery embolus; and status 
post Gore-Tex graft.  A VA general medical examination report 
included a diagnosis of post-traumatic degenerative arthritis 
of the lumbosacral spine.  A VA mental disorders examination 
diagnosed recurrent major depression and alcohol dependence, 
in remission for eight years.  A GAF score of 60 was 
assigned.  The veteran reported that he began receiving 
treatment in 1992, on an outpatient basis.  He noted that a 
few months prior to the current examination, he was seen with 
severe depression, anxiety, and anger.  He was currently 
taking Paxil medication.  It was noted that he had last 
worked as a laborer, but quit for medical reasons.  In the 
Axis V diagnosis, the examiner reported that the veteran was 
off work now primarily due to his thrombocythemia.  In a VA 
hemic disorders examination, the veteran was diagnosed with 
essential thrombocythemia, active but controlled.  In the 
spine examination, the veteran was diagnosed with post-
traumatic arthritis of the lumbosacral spine.  

A December 1997 VA outpatient treatment record indicates that 
the veteran had been doing factory work, but he had not been 
able to work for about seven months due to circulation 
problems in his legs.  VA outpatient treatment records 
developed between July 1997 and March 1998 showed continuing 
treatment for his polycythemia vera.  

Based upon this evidence, in an April 1998 rating decision, 
the veteran's nonservice-connected disorders were assigned 
the following evaluations:  10 percent for polycythemia vera; 
10 percent for major depression; and zero percent for the low 
back arthritis.  See 38 C.F.R. §§ 4.71a, 4.117, 4.130, 
Diagnostic Codes 7705-7704, 9434, 5003.  The combined 
disability rating at that time was 20 percent.

In March 1999, the veteran underwent additional VA 
examinations.  An examination of the spine suggested that the 
impairment caused by the arthritis of the low back had 
increased.  The veteran complained of pain, and his range of 
motion was somewhat limited.  The diagnosis indicated that 
the degenerative disc disease was symptomatic.  A VA 
examination for mental disorders indicated that the veteran 
was suffering from marked memory and concentration deficits, 
and the examiner indicated that the veteran was easily 
distractible and his mind wandered.  A GAF score of 55-60 was 
assigned.  In a March 1999 VA examination for arteries and 
veins it was noted that in January 1998, the veteran had 
undergone phlebotomy for treatment of his polycythemia vera.  
The veteran complained of occasional right leg swelling. The 
veteran reported in the mental status examination that he had 
not worked in the past two years, and was not currently 
working because he was unable to concentrate.  In light of 
the foregoing evidence, in a May 1999 rating decision, the 
veteran was assigned the following ratings for his 
nonservice-connected disabilities:  40 percent for 
polycythemia vera; 30 percent for recurrent major depression; 
and 20 percent for low back arthritis.  The combined 
disability rating was 70 percent.

After a careful review of the record, and resolving all doubt 
in the veteran's favor, the Board concludes that September 
15, 1997, the date of the veteran's claim for pension 
benefits, is the proper effective date for an award of VA 
nonservice-connected pension benefits, for the following 
reasons.  As summarized above, on the September 1997 VA 
examination for determining housebound status (accepted as an 
informal claim for pension benefits), the examiner indicated 
that the veteran's disabilities were of such severity that he 
required daily personal health care services.  In October 
1997, the veteran's former employer submitted a statement 
indicating the veteran had not worked since February 1997, 
and had only worked 35 percent of the time prior to that 
date.  The employer indicated that the veteran was no longer 
working for health reasons.  An October 1997 report from the 
Nevada Mental Health Services indicates that the veteran was 
diagnosed with recurrent major depression, with suicidal 
ideation.  It was reported that the veteran was unable to 
maintain gainful employment.  A December 1997 VA outpatient 
treatment record indicates that the veteran had been doing 
factory work in the past, but that he had not been able to 
work for about seven months due to circulation problems in 
his legs. 

In light of the foregoing findings, the Board finds that a 
question arises as to the veteran's employability.  The 
October 1997 opinion from Nevada Mental Health Services that 
the veteran was unable to maintain gainful employment is 
uncontroverted, and is consistent with evidence that the 
veteran had not worked for some time.  See 38 C.F.R. § 4.17.  
Moreover, the October 1997 opinion from Nevada Mental Health 
Services was made following an examination in which the 
veteran was diagnosed with major depression, which appeared 
severe at that time.  The examiner stated that the veteran 
had only been able to work in sheltered workshop settings, 
but was not able to maintain that structure and schedule.  In 
addition to the major depression, the record contains 
statements made by medical professionals indicating that the 
veteran's thrombocythemia, or circulatory problems in his 
legs, had adversely interfered with the veteran's ability to 
work in his factory job.  Based on the foregoing, the Board 
finds that the record supports a finding of unemployability.  
38 C.F.R. §§ 3.321(b), 4.16, 4.17.

Additionally, the Board finds that findings made in the 
October 1997 report from Nevada Mental Health Services 
support a rating of 70 percent for major depression, at that 
time.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The 
veteran was described as suicidal, isolated, and illogical.  
The examiner reported that the veteran was socially isolated 
and could not handle relationships with his children or 
others without assistance.  When required to meet deadlines 
or obligations, or address complex interpersonal problems, he 
would become depressed and passive, or frustrated and 
explosive.  Testing revealed significant depression, 
explosive anger, suicidal thinking, mild facial tics, limited 
insight and judgment, and organized illusions.  As such, 
based on those findings, the Board finds that the veteran met 
the criteria for a 70 percent rating for major depression 
around the time of his claim for pension benefits.  

Although the veteran's psychiatric disorder may have 
fluctuated in severity since the October 1997 examination, 
there is no indication in the record that this disorder, or 
the veteran's other disorders discussed above, are not 
permanent.  In fact, the March 1999 VA examinations relied 
upon by the RO in awarding pension benefits indicate that the 
veteran has continued to suffer from major depression, 
degenerative joint disease, polycythemia, and 
thrombocytopenia.  

As noted earlier in this case, the law states that the 
effective date for an award of pension benefits shall be the 
later of the date of the claim, or the date entitlement 
arose.  See 38 C.F.R. § 3.400.  For reopened claims, as in 
the present case, the effective date is also the date of 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r).  
Finally, for disability pension benefits, the effective date 
may not be prior to the date entitlement arose.  See 
38 C.F.R. § 3.400(b).  In the present case, for reasons 
discussed above, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the date that entitlement arose for nonservice-
connected disability pension benefits.  In that regard, the 
Board finds that shortly following the veteran's claim for 
pension, received on September 15, 1997, the evidence 
reflected both a severity in major depression, and medical 
opinions of unemployability, such that it appears that the 
veteran's entitlement to pension benefits may have arisen 
prior to March 18, 1999.  In fact, the veteran's September 
1997 informal claim for pension indicated that he required 
daily personal health care services, thus, implying a 
severity in his overall disability picture.  Moreover, 
shortly following that report, in October 1997 a medical 
professional diagnosed the veteran with recurrent major 
depression with suicidal ideation, and stated that the 
veteran was unemployable.  As such, resolving all remaining 
doubt in the veteran's favor, the Board finds that September 
15, 1997, but no earlier, is an appropriate effective date 
for an award of nonservice-connected disability pension 
benefits, and the veteran's claim is granted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1991).  

The veteran has not specifically claimed entitlement to 
pension benefits prior to September 15, 1997.  He has not 
alleged - and the evidence does not demonstrate - that any of 
his disorders were so incapacitating that it prevented him 
from filing his claim for pension for at least the first 30 
days immediately following the date on which he became 
permanently and totally disabled.  See 38 C.F.R. 
§ 3.400(b)(ii)(B).  Therefore, an effective date earlier than 
September 15, 1997, is not warranted on this basis.  

Moreover, the Board has thoroughly reviewed the record to 
determine whether any other record dated prior to September 
15, 1997 could be construed as an informal claim for pension 
benefits.  The Board notes that in a July 1997 VA outpatient 
treatment record the veteran reported that he had filed a 
claim for pension through his local service representative's 
office, but that he had not heard anything back.  
Nevertheless, as discussed in the decision above, even if 
there was an informal claim to reopen received prior to 
September 15, 1997, the Board finds that the medical evidence 
supports a finding of entitlement to pension no earlier than 
September 15, 1997, and as such there is simply no basis for 
an effective date for pension benefits prior to that date.  
See 38 C.F.R. § 3.400(b).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of September 15, 1997, 
for an award of nonservice-connected disability pension 
benefits, is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

